DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 11/13/2020, with a request for continued examination filed 11/13/2020.
Claims 1-20 are pending.
Claims 1, 9, 15, and 17 are amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/12/2020 and 04/05/2021.



Response to Arguments

Applicant’s arguments, filed 11/13/2020, regarding have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.
The Examiner will note however, that he respectfully disagrees with Applicant’s argument on page 7 that Davies does not teach “receiving user input and generating the control signal that affects operation of the HVAC equipment in a thermostat gateway.” Applicant further argues that “[t]he only devices that could possibly receive user input from one device and provide a control device to another device in Davies is the network router in the center of the Figure. However, there is no indication that the router generates or has any capability to generate the control signal.”
On page 2, Davies clearly states that the home automation gateway (i.e router in the middle of the figure) includes control of HVAC through an mobile device using multiple wireless standards. Additionally, page 4 further clarifies that the solution provides interconnectivity between among the wireless standards, and the Figure makes clear the use of a mobile devices connected via wifi and HVAC controls through Z-wave and/or Zigbee. The implication is that a user provides input through a user device (i.e. ios/android phone/tablet) for HVAC control (pg. 2, Davies) which is received by the gateway device (Fig.), which then must generate the control signal in either Z-wave or Zigbee to transmit to the HVAC controls (Fig.). As such, Davies does teach the limitations in question. It is further noted that wifi for mobile devices is known to be on either 2.4Ghz or 5 GHz frequency, while Z-wave standard in 900Mhz. This means that Davies implies the capability of providing the control signal in a different frequency from the received user input. This is evident to any person of ordinary skill in the art, however the Examiner has included various references in the instant Office Action’s rejection and relevant prior art section to belabor the point that gateways often provide interconnectivity/interoperability between disparate networks.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over HCL Aegis low-cost home automation gateway supports WiFi, ZigBee, DLNA, HomePlug & more” (accessed at: https://web.archive.org/web/20150910143110/http://www.slashgear.com/hcl-aegis-low-cost-home-automation-gateway-supports-wifi-zigbee-dlna-homeplug-more-07124551/ ) Sep 9, 2015, 20 pg PDF print out by Davies (hereinafter Davies. Note: PDF printout includes original webpage printout (https://www.slashgear.com/hcl-aegis-low-cost-home-automation-gateway-supports-wifi-zigbee-dlna-homeplug-more-07124551/), in view of US Patent Publication No. 2016/0245538 to Amer et al., (hereinafter Amer).


Regarding claim 1, Davies discloses a method of operating a heating, ventilation, or air conditioning (HVAC) (HVAC control, see Pg. 2 and Fig., Davies) system, the method comprising: 
receiving, at a thermostat gateway device (gateway receives signals, see Fig. and Pg 2-5, Davies), a control input from a user device or from a sensor device (Users control appliances, including HVAC, via mobile devices. Devices also include monitors, see Pg. 2 and 4, and Fig., see Davies) via a first frequency band of a local wireless network (User devices communicate via a first frequency, such as wifi (a communications standard with defined protocol and frequencies), see Fig. and Pgs 2-5, Davies); 
generating, by the thermostat gateway device, a control signal for HVAC equipment using the control input (Gateway is used for control of HVAC, thus control signals must be generated. For HVAC, at least Z-wave is used, which is a different standard from wifi, and thus a zwave based control signal must be generated, see Fig. and Pgs 2-5, Davies); 
and providing, by the thermostat gateway device, the control signal to the HVAC equipment via a second frequency band of the local wireless network to affect operation of the HVAC equipment Gateway uses other wireless standard, such as Z-wave or Zigbee, for HVAC controls., see Fig. and Pgs 2-5, Davies).

Davies implies a second frequency band being different than a first frequency band (Z-wave is known to employ 900MHz frequency band, where as Wifi for consumer phones and tablets employs 2.4GHz or 5GHz wifi frequencies, see Fig. and Pgs 2-5, Davies.)

However, Amer from the same or similar field of interoperable devices, explicitly teaches a second frequency band being different than a first frequency band (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands and then generates control signal in IR to control an central air conditioning, etc., IR is infrared, which by definition has a frequency is in the 300GHz to 400THz range, therefore being different from the 2.4 or 5 GHz wifi frequency (see relevant reference by Lucas for explanation of Infrared), see P49, P58, P71, P62, P65-66, P73, P8, Figs., Amer. NOTE: Please see Relevant Prior Art references by Ingersoll Rand references, Soman, Okita, Mannfeld, Sidhu, Winick, and Swatsky, which all make obvious providing gateway devices for translation between different wireless standards.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of different frequencies of different devices, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in different standards that a mobile device does not normally have the capability to use (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 




Regarding claim 2, the combination of Davies and Amer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein a thermostat gateway device is structured without a display (Aegis gateway does not have a display, see Figure, Davies).


Regarding claim 3, the combination of Davies and Amer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein a thermostat gateway device is structured without any mechanism for manually receiving control inputs from a user (Aegis gateway does not show manual buttons and access is provided through user mobile devices, see Figure, Pgs 2-5, Davies).


Regarding claim 8, the combination of Davies and Amer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein an HVAC equipment comprises an indoor unit located inside of a building or an outdoor unit located outside of the building (HVAC unit has to be either indoor or outdoor, figure shows at least an indoor unit in HVAC control, see Fig. and Pgs 3-5, Davies. NOTE: this is an intended use limitation. Intended use limitations are not given patentable weight.).


Claim 9 is rejected on the same grounds as claim 1.
Claim 10 is rejected on the same grounds as claim 2 and 3.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Amer, and in further view of “eS-WiFi Module AT Command Set “IWIN”” Inventek Systems, 2011, 80 pgs. (hereinafter Inventek)

Regarding claim 4, the combination of Davies and Amer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches a does not explicitly teaches a thermostat gateway device connected to a local wireless network (See Figure and Pgs 2-5, Davies).

Davies does not explicitly teach connecting, by device, to a local wireless network automatically upon power up using network configuration data stored in a memory of the device.
However, Inventek from the same or similar field of wireless devces, explicitly teaches connecting, by device, to a local wireless network automatically upon power up using network configuration data stored in a memory of the device (A device is set to automatically join a wireless network on power up using provided settings saved to memory, see Pg. 29, Inventek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a automatic connection to a network on power up, as taught by Inventek.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide convenience of connection without spending the time to manually connect every time on power up of a device (see P29, Inventek)

Claim 11 is rejected on the same grounds as claim 4.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Amer, and in further view of US Patent No. 9,618,226 to Chen et al., (hereinafter Chen).

Regarding claim 5, the combination of Davies and Panje teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies does not explicitly teach wherein a control input from a user device comprises a setpoint 
However, Chen from the same or similar field of environmental control, teaches wherein a control input from a user device comprises a setpoint selected by a user via the user device (Setting a temperature (i.e. setpoint) using a mobile device, see C5 L4-17, C4 L1-27; C1 L43-52, Chen), and wherein a control input from a sensor device comprises environmental data measured by a sensor device (Sensing environmental data, see C4 L1-27; C1 L50-65, Chen).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a control setting and sensor data of an environment, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to control an environment to a desired predefined setting as set by a user and to receive environmental information that is pertinent to the environment to be adjusted (see C1 L23-45, Chen)


Claim 12 is rejected on the same grounds as claim 5.



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Amer, and in further view of “Guide to Nexia Home Intelligence and Wireless Technology” Ingersoll Rand, 2014, 53 pgs. (hereinafter Nexia)

Regarding claim 6, the combination of Davies and Amer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein a first frequency band of the local wireless network comprises first frequency band (Wi-fi’s standard frequency is 5GHz or 2.4GHz, see Fig. and Pgs 3-5, Davies (see relevant prior art for the known frequencies in the art)), and wherein the second frequency band of Z-wave operates in 900 Mhz band, while Zegbee may operate in 900Mhz, see Fig. and Pgs 3-5, Davies (see relevant prior art for the known frequencies in the art)).
Amer explicitly teaches a first frequency band of 2.4GHz or 5GHz frequency (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands, see P49, Amer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific first frequency, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in that uses a first frequency band (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 

Z-Wave standard is on a 900MHz frequency, as such to a person of ordinary skill before the filing date of the claim invention, Davies plainly teaches a second frequency being 900MHz frequency. 
However, Nexia, from the same or similar field of interoperable devices explicitly teaches wherein a second frequency band of a local wireless network comprises 900MHz frequency band (A thermostat with wifi and included Z-wave bridge, permits control of Z-wave devices and uses Z-Wave to control other devices, with Z-wave being explicitly mentioned as operating at 900MHz., see Pg 7 of PDF third bullet, Pg 22 of PDF, Pg. 16 of PDF, Nexia).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific second frequency, as taught by Nexia.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the capability to control devices using a specific wireless frquency (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 


Claim 13 is rejected on the same grounds as claim 6.



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Amer, and in further view of US Patent Publication No. 2009/0312853 to Kore et al., (hereinafter Kore).

Regarding claim 7, the combination of Davies and Amer teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies implies providing, by a thermostat gateway device, a control signal to HVAC equipment via a second frequency band of a local wireless network equipment via the second frequency band of the local wireless network (see Fig. and Pgs 2-5, Davies)
Amer explicitly teaches providing, by a thermostat gateway device, a control signal to HVAC equipment via a second frequency band of a local wireless network equipment via the second frequency band of the local wireless network (A smart thermostat AC controller receives command signals from originating from a user device in a first 2.4GHz or 5Ghz wifi frequency band and then generates control signal in IR to control an central air conditioning, etc., IR is infrared, which by definition has a frequency is in the 300GHz to 400THz range, therefore being different from the 2.4 or 5 GHz wifi frequency (see relevant reference by Lucas for explanation of Infrared), see P49, P58, P71, P62, P65-66, P73, P8, Figs., Amer.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of different frequencies of different devices, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in different standards that a mobile device does not normally have the capability to use (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 


However, Kore from the same or similar field of automated control, teaches wherein providing, by a thermostat gateway device, a control signal to HVAC equipment comprises providing, by the thermostat gateway device, the control signal to an adapter unit via the a frequency band of the local wireless network, and wherein a wired connection is formed between the adapter unit and the HVAC equipment (A bridge adaptor receives a wireless frequency control signal of a local wireless network and is connected in wired form to an hvac equipment, see P32, Fig. 1, P31-33, P5, Kore).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a wireless to wired adaptor, as taught by Kore.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the benefit of wireless communications to devices that are generally wired (see P4-5, Kore)



Claim 14 is rejected on the same grounds as claim 7.


Claims 15, 16, and 19 are rejected under 35 U.S.C. 102(a) as anticipated by Davies, in view of Amer, and in further view of “WiFi’s Future: Examining 802.11ad, 802.11ah HaLow (& Others)” LinkLabs Blog by Ray, Published February 1, 2018, 10 Pg printout, by Ray, accessed at https://www.link-labs.com/blog/future-of-wifi-802-11ah-802-11ad (hereinafter Ray).


Regarding claim 15, Davies teaches a device in a heating, ventilation, or air conditioning (HVAC)  comprising HVAC equipment (HVAC control requires HVAC equipment, see Pg. 2 and Fig., Davies), the device comprising: one or more circuits configured to: receive a control input from a user device or from a sensor device (Users control appliances, including HVAC, via mobile devices. Devices also include monitors, see Pg. 5 and Fig., see Davies) via a first wireless network protocol (User devices communicate via a first protocol, such as wifi, see Fig. and Pgs 2-5, Davies) at a first frequency range (User devices communicate via a first frequency range, such as wifi (a communications standard with defined protocol and frequencies), see Fig. and Pgs 2-5, Davies), the one or more circuits and the device being separate from the user device or the sensor device (User devices are separate from the gateway, as evidenced by the fact that they use wireless technology, see Fig. and Pgs 2-5, Davies); generate a control signal for the HVAC equipment using the control input  (Control of HVAC, thus control signals must be generated. For HVAC, at least Z-wave is used, and thus a zwave based control signal must be generated see Fig. and Pgs. 2-5, Davies); and provide the control signal from the device to the HVAC equipment via a second wireless network protocol at a second frequency range to affect operation of the HVAC equipment (Another protocol, such as Z-wave or Zigbee, for is used to control HVAC, see Fig. and Pgs 2-5, Davies),

Davies implies a second frequency band being different than a first frequency band (Z-wave is known to employ 900MHz frequency band, where as Wifi for consumer phones and tablets employs 2.4GHz or 5GHz wifi frequencies, see Fig. and Pgs 2-5, Davies.)
However, Amer from the same or similar field of interoperable devices, explicitly teaches a second frequency band being different than a first frequency band (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands and then generates control signal in IR to control an central air conditioning, etc., IR is infrared, which by definition has a frequency is in the 300GHz to 400THz range, therefore being different from the 2.4 or 5 GHz wifi frequency (see relevant reference by Lucas for explanation of Infrared), see P49, P58, P71, P62, P65-66, P73, P8, Figs., Amer. NOTE: Please see Relevant Prior Art references by Ingersoll Rand references, Soman, Okita, Mannfeld, Sidhu, Winick, and Swatsky, which all make obvious providing gateway devices for translation between different wireless standards.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of different frequencies of different devices, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in different standards that a mobile device does not normally have the capability to use (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick).

Davies does not explicitly teach a 802.11 ah Wi-Fi protocol.
However, Ray from the same or similar field of wireless communication, teaches a 802.11 ah Wi-Fi protocol (802.11ah (“HaLow”) protocol considered for wireless communications including sensors and controllers including HVAC field of use, see Pg. 2 first square, Pg. 3 First square, Ray).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating 802.11 ah protocol, as taught by Ray.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide extended range to desired controllers and lower power consumption by use of a 900MHz long range Wifi Standard with lower power consumption (see pg. 2, Ray). Additionally, given a finite number of know low power, longer range protocol standards, it would be obvious to try 802.11ah Wifi Protocol from among other standards including Z-Wave and Zigbee (See pg. 3, Ray), and obvious to substitute a known wireless standard for another with the predictable and reasonable expectation of the successful result of obtaining a longer range lower power communications as compared to technologies such as 2.4GHz and 5 Ghz wifi (See, Ray). 


Claim 16 is rejected on the same grounds as claim 2.

Regarding claim 19, the combination of Davies, Amer, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Amer further teaches wherein a first wireless network protocol comprises a Wi-Fi protocol using a 5 GHz frequency band or a 2.4 GHz frequency band (A smart thermostat AC controller receives command signals from originating from a user device in the 2.4GHz or 5Ghz wifi frequency bands, see P49, Amer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating consideration of a specific first frequency, as taught by Amer.  
One of ordinary skill in the art would have been motivated to do this modification in order to better permit access to controllable devices in that uses a first frequency band (see P79-80, Amer; see P1-2, Soman, see p300 Okita; see Abs, Swatsky, see P66, Winick). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Panje, in view of Ray, and in further view of Inventek.

Claim 17 is rejected on the same grounds as claim 4.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Amer, and in further view of Ray and in further view of Chen.

Claim 18 is rejected on the same grounds as claim 5.


Claim 20 is rejected under 35 U.S.C. 102(a) as anticipated by Davies, in view of Amer, in further view of Ray, and in further view of Kore.

Regarding claim 20, the combination of Davies, Amer, and Ray teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Davies further teaches wherein one or more circuits are configured to provide a control signal to HVAC equipment via a second wireless network protocol (see Fig. and Pgs 2-5, Davies)
Davies does not explicitly teach providing a control signal to an adapter unit via a wireless network protocol, and wherein a wired connection is formed between the adapter unit and HVAC equipment.
However, Kore from the same or similar field of automated control, teaches providing a control signal to an adapter unit via a wireless network protocol, and wherein a wired connection is formed between the adapter unit and HVAC equipment. (A bridge adaptor receives a wireless frequency control signal of a local wireless network and is connected in wired form to hvac equipment, see P32, Fig. 1, P31-33, P5, Kore).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the home automation gateway as described by Davies and incorporating a wireless to wired adaptor, as taught by Kore.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the benefit of wireless communications to devices that are generally wired (see P4-5, Kore)


The relevant art made and prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lucas, “What is Infrared?” February 27, 2019, 10 page print out, accessed at https://www.livescience.com/50260-infrared-radiation.html teaches infrared spectrum and its 

Prior art:

Ingersoll Rand, “American Standard Gold 824 Smart Control User Guide” April 2018, 32 Pgs, teaches a Wifi thermostat with integrated Z-Wave bridge and ability to control using smartphone, pg. 21-30.  

Ingersoll Rand, “Trane XL824 Smart Control User Guide” February 2015, 20 Pgs, teaches Wifi thermostat with integrated Z-Wave bridge and ability to control using smartphone, pg. 14-16.  

Ingersoll Rand, “Nexia Connected Controls Manage your home climate from wherever.” Trane Thermostats Brochure, 2015, 4 Pgs, Wifi thermostat with integrated Z-Wave bridge and ability to control using smartphone.  

Soman et al., US Patent Publication No. 2018/0084531 teaches circuitry for transmitting data between first network operating in a first frequency band and a second network operating in a second frequency band., Abs. p1-2, P11-12, P14, P17-18. 



Okita et al., US Patent Publication No. 2018/0087795 teaches a multi-function thermostat that can employ different protocols and frequency ranges to communicate to control other smart devices including thermostats, and accepts user commands from a user device, P300, P299-302, P305. 

Winick, US Patent Publication No. 2005/0270151 teaches a thermostat with a bridge mode 


Sidhu et al., US Patent Publication No. 2016/0029384 teaches a gateway with band-switching technology between a first frequency band and a second frequency band, Abs., P67, P70, P95. 

Swatsky et al., US Patent Publication No. 2014/0052783 teaches a gateway with the ability to communicate between protocols so as to bridge differing networks, Abs., P2-6.

Mannfield, US Patent Publication No. 2019/0221096 teaches a thermostat controller controlling HVAC equipment from user device and wireless connections, and one or more protocols, p25-26, 29-32, p37, p41, p35, figs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117